                 Case 2:19-cr-00159-RSL Document 80 Filed 02/05/20 Page 1 of 2




 1
 2
 3
 4
 5
 6
                                  UNITED STATES DISTRICT COURT
 7                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8
 9
       UNITED STATES OF AMERICA,                                  Case No. 2:19-CR-159-RSL
10
                              Plaintiff,                          ORDER GRANTING
11
                         v.                                       MOTION TO CONTINUE
12                                                                TRIAL AND PRETRIAL
       PAIGE A. THOMPSON,                                         MOTIONS DEADLINE
13
14                            Defendant.

15          This matter comes before the Court on the parties’ “Stipulated Motion to Continue Trial
16 and Pretrial Motions Deadline.” Dkt. #78. Having considered the facts set forth in the motion,
17 and defendant’s knowing and voluntary waiver, the Court finds as follows:
18
            1.      The Court adopts the facts set forth in the motion; specifically, that the nature of
19
     this case is complex, and that defense counsel needs additional time to review the voluminous
20
     discovery and to prepare for trial. The Court accordingly finds that a failure to grant a
21
     continuance would deny counsel, and any potential future counsel, the reasonable time
22
23 necessary for effective preparation, taking into account the exercise of due diligence, within the
24 meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
25          2.      The Court finds that a failure to grant a continuance would likely result in a
26 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
27          3.      The Court finds that the additional time requested between March 2, 2020, and the
28 proposed trial date of October 19, 2020 is a reasonable period of delay, as defense counsel needs

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 1
                   Case 2:19-cr-00159-RSL Document 80 Filed 02/05/20 Page 2 of 2




 1
     additional time to review discovery. The Court finds that this additional time is necessary to
 2
     provide defense counsel reasonable time to prepare for trial, considering all the facts set forth
 3
     above.
 4
              4.      The Court further finds that this continuance would serve the ends of justice, and
 5
     that these factors outweigh the best interests of the public and defendant in a speedier trial,
 6
 7 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
 8            5.      Defendant has signed a waiver indicating that she has been advised of her right to
 9 a speedy trial and that, after consulting with counsel, she has knowingly and voluntarily waived
10 that right and consented to the continuation of her trial to a date up to and including November
11 2, 2020, Dkt. #79, which will permit trial to start on October 19, 2020, per the parties’ request.
12
          IT IS HEREBY ORDERED that the trial date be continued from March 2, 2020 to
13
   October 19, 2020.
14
          IT IS FURTHER ORDERED that the pretrial motions deadline be continued to August
15
   24, 2020.
16
          IT IS FURTHER ORDERED that the period of time from the current trial date of March
17
   2, 2020, up to and including November 2, 2020, shall be excludable time pursuant to 18 U.S.C.
18
   § 3161, et seq. The period of delay attributable to this filing and granting of this motion is
19
   excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
20
   (h)(7)(B).
21
22
              DATED this 5th day of February, 2020.
23
24
25
                                                         A
                                                         Robert S. Lasnik
26                                                       United States District Judge
27
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 2
